Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-2, 4-9, 11-16, and 18-20 are currently pending. 
2. Claims 1, 4, 6-8, 11, 13-15, and 18-20 have been amended, claims 3, 10, and 17 have been canceled, no claims have been added. 
3. Effective filing date: 12/20/2018
Claim Rejections - 35 USC § 101
There is no 35 U.S.C. 101 rejection in the present application because the claim recites the use of a machine vision system that specifically uses image sensors to obtain data, using this information to determine a viewed state and infer state information, as well as augmenting a perception of the machine vision system. Looking specifically at the Specification, P3, this augmenting of perception is done using a head-mounted camera or smartglasses. All of this together shows that the invention is not merely receiving data and making determinations – rather it is claiming technology and proposing a technological solution to a technical problem that integrates the claim into a practical application. 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Meiron et al. (US20160349511A1), hereinafter “Meiron.”

Regarding claims 1, 8, and 15, Meiron discloses a computer-executed method, system, and non-transitory computer readable medium for augmenting perceptions of a machine vision system (Abstract discloses a method for providing augmented reality based upon at least a first image of an object and feedback from a wearer of the see-through binocular head mounted display device), the method comprising: 
obtaining, by one or more image sensors, visual information associated with a physical system comprising multiple components (As shown in at least Fig. 1, as well as P56-57, the binocular device has a camera that may acquire images. It has a display with a see-through display and a processor that determines the manner in which the digital content is projected on the display. This is using the camera/binocular device to obtain visual information of the physical system. Fig. 6, at least, shows multiple components of an object, where one component – the HV power supply is augmented in this example. P1 also discloses that the object includes multiple elements); 
determining a viewed state of a first component of the physical system based on the obtained visual image (Fig. 6 shows a viewed state); 
selecting, from a rule database, one or more logical rules associated with at least the first component and a second component (The logical rule relates to the calibration of the binocular device as disclosed in P44. The calibration process is significant because the optical axis of a camera of the binocular device is not aligned with the line of sign of the first person. The calibration process may be skipped when the dimensions of the object and one or more object elements are known and can be used for determining the spatial relationship (as shown in Fig. 4). This means that there is a first component and a second component. The logical rule is 
inferring a state of the second component in the physical system based on the viewed state of the first component and the selected one or more logical rules (The state of the second component is that it exists in a particular location in relation to the first component. The Examiner looked at the Applicant’s Specification for a more detailed explanation of what exactly inferring a state of the second component means as to narrow down the interpretation, but this feature is not discussed beyond P6 which merely states that a state of the second component is determined. Since existing in a particular location is a state, this reads on the claim limitation); 
augmenting a perception of the machine vision system toward the physical system based on both the viewed state of the first component and the inferred state of the second component, thereby facilitating the machine vision system to make a decision associated with the physical system (See at least Fig. 6 for augmenting perception – the limitations above explain why it is based on a first component and the inferred location state of the second component). 
Regarding claims 2, 9, and 16, Meiron discloses wherein logical rules within the rules database are generated based on domain knowledge associated with the physical system (As above, domain knowledge includes location, and the augmented state of Fig. 6 is based on domain knowledge – i.e. of the power supply). 
Regarding claims 4, 5, 11, 12, and 18, Meiron discloses wherein a respective selected rule comprises a persistence rule specifying a predetermined duration, wherein augmenting the perception of the machine vision system comprises allowing the viewed state of the first component to persist during the predetermined duration and wherein the persistence rule further specifies a rule-overriding condition (This limitation amounts to a rule specifying when the augmented image will remain displayed. Since the binocular device can be turned on and turned off, the augmented image of at least Fig. 6 will be persistent while the device is turned on, and this persistent rule will be overridden when the device is turned off). 
Regarding claims 6, 13, and 19, Fig. 6 discloses checking a particular component, which is a maintenance plan based on the augmented perception. 
Regarding claims 7, 14, and 20, Fig. 6 discloses an augmented reality system with an image overlaying the instructions on the images captured by the image sensor. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687